EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims,
Claim 8, line 7, after “from” and before “to” replace “1.4:1” with “1.43:1
Claim 8, line 7, after “to” replace “3:1;” with “2.86:1;”

Authorization for this examiner’s amendment was given in a telephone interview with Ted J. Barthel on 8 Mar. 2022.

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Patel et al. (US Patent Application 2007/0275219 A1, published 29 Nov. 2007, hereinafter Patel), Wijga (US Patent 3,207,736, published 21 Sep. 1965, hereinafter Wijga), Willson (US Patent 4,218,510, published 19 Aug 1980, hereinafter Wilson), Owens (“Mechanism of corona-induced self-adhesion of polyethyelene film,” J.Appl.Poly.Sci., Vol. 19, pp. 265-271, published 1975, hereinafter Owens), and Akao (US Patent 6,060,137, published 09 May 2000, hereinafter Akao).

Patel et al. (US Patent Application 2007/0275219 A1, published 29 Nov. 2007, hereinafter Patel) teaches a multilayer film comprising a base layer (second film), a sealant layer (first film), and a tie (adhesive) layer, between the base layer and the sealant layer (paragraphs 0244 and 0250).  Thus, the tie/adhesive layer is in direct contact with the sealant layer (first film) and the base layer (second film).  Patel teaches the base layer is a polyester (paragraph 0245), and Patel uses PET (that is, polyethylene terephthalate) as the base layer in his Example JJ (paragraph 0300).  Patel teaches his sealant layer contains an ethylene/α-olefin interpolymer (copolymer) (paragraph 0004), the α-olefin is octene (paragraph 0035), and the interpolymer (copolymer) has a density of 0.875 to 0.915 g/cc (claim 9) and a I2 melt index of 0.2 to 20 (claim 16), where the melt index would necessarily have units of g/10 min.  Patel teaches that the slip agent erucamide may be added to the sealant layer (paragraph 0254).  
Patel does not disclose the inclusion of succinic acid, the amount of erucamide in his formulation, the pre-lamination coefficient of friction, nor the laminate’s Coefficient of Friction.

Wijga (US Patent 3,207,736, published 21 Sep. 1965, hereinafter Wijga) teaches the inclusion of succinic acid in polyolefin formulations, including polyethylene (col. 3, lines 66-76, col.4, lines 65-70, col. 5, lines 3-11, and col. 8, lines 3-11- Example 25) for the formation of films (col. 6, lines 29-37).  Wijga teaches the amount of the succinic acid is 0.01 to 5 wt.% (col. 4, lines 40-43).
Wijga does not disclose the use of 260-410 ppm succinic acid, 590-740 ppm erucamide, or laminate having pre-lamination coefficient of friction less than 0.3 and laminate coefficient of friction from 0.01 to 0.30.

Willson (US Patent 4,218,510, published 19 Aug 1980, hereinafter Wilson) teaches a heat sealable, multilayer film with a polyolefinic layer containing 250 to 750 ppm of a fatty acid amide (Abstract), most preferably erucamide (col. 3, lines 34-36).
Willson does not disclose the use of 260-410 ppm succinic acid or laminate having pre-lamination coefficient of friction less than 0.3 and laminate coefficient of friction from 0.01 to 0.30.


Owens does not disclose the use of 260-410 ppm succinic acid, 590-740 ppm erucamide, or laminate having pre-lamination coefficient of friction less than 0.3 and laminate coefficient of friction from 0.01 to 0.30.

Akao (US Patent 6,060,137, published 09 May 2000, hereinafter Akao) teaches the use of metal salts of succinic acid as a lubricant in polymer films.
It is the examiner’s position that one of ordinary skill in the art would recognize a metal salt of succinic acid as a different compound than succinic acid and would not consider the two compounds as interchangeable.
Further, Akao does not disclose the use of 590-740 ppm erucamide or laminate having pre-lamination coefficient of friction less than 0.3 and laminate coefficient of friction from 0.01 to 0.30.

The above is especially significant in light of the data set forth in the present specification which establishes the criticality of using succinic acid in combination with erucamide in the amounts and ratio claimed.  Therefore, the data is persuasive in establishing unexpected or surprising results over the cited prior art.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787